Title: From George Washington to Oliver Wolcott, Jr., 25 September 1793
From: Washington, George
To: Jr., Oliver Wolcott,


          (private)
          Sir,Mount Vernon 25th Septr
              1793.
          Your Letter of the 20th instant came duly to hand. I am much
            obliged to Colo. Hamilton for sending me a copy of the Memorandum, describing the mode
            of treating the prevailing fever in his case—& to you for transmitting it. It gave me sincere pleasure to hear that he & mistress
            Hamilton have got so happily over the disorder—and I hope—Mrs Wolcott & yourself will escape it. The enclosed for Colo. Hamilton,
            you will be so good as to forward.
          An old acquaintance of mine—a respectable character & a staunch friend to the
            Government of the U. States, has requested of me what you will find in his Letter
              enclosed. I am anxious to comply with it—but do not,
            under existing circumstances, well know how to draw the money with regularity from the
            Treasury, on my own account; and therefore take this method of
            expressing my wish, and leaving it to your judgment to carry it into execution. my compliments to Mrs Wolcott—with esteem & regard, I
            am Sir, Your very humble Servant
          
            Go: Washington
          
         